 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers Local 17, a/w Sheet MetalWorkers International Association and Associ-ated General Contractors of Massachusetts, Inc.and Environmental Interiors, Inc. and Carpen-ters Union Local 33, a/w United Brotherhoodof Carpenters & Joiners of America, AFL-CIO.Case l-CD-68628 December 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled by AGC, alleging that Sheet Metal WorkersLocal 17 violated Section 8(b)(4)(i) and (ii)(D) ofthe Act by engaging in certain proscribed activitywith an object of forcing or requiring Environmen-tal to assign work to its members rather than toemployees represented by Carpenters Local 33.Pursuant to notice, a hearing was held beforeHearing Officer Joseph F. Griffin on 5 and 6 April1983. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by Local17 and Local 33, and a joint brief was filed by En-vironmental and AGC.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. THE BUSINESS OF THE EMPLOYERSVolpe, Dimeo, O'Connell and Gutierrez (Volpe),a joint venture, is a general contractor in the build-ing construction industry. It is a Massachusettspartnership and annually receives goods and mate-rials valued in excess of $50,000 directly frompoints located outside Massachusetts.'Environmental is a New York corporation withits principal office in Nashua, New Hampshire, anddoing business in Boston, Massachusetts. Environ-mental is engaged in the business of installing ceil-ings and ceiling support systems, and annually re-ceives goods and materials valued in excess of$50,000 directly from points located outside NewHampshire and Massachusetts.i AGC is an organization which functions as the labor representativeof its members, Volpe is a member of AGC. The AGC filed the instantcharges in its capacity as Volpe's labor representative.268 NLRB No. 64The parties stipulated, and we find, that Volpeand Environmental are employers engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purpose ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 17and Local 33 are labor organizations within themeaning of Section 2(5) of the Act.Ill. THE DISPUTEA. The Work in DisputeThe work in dispute consists of the handling, dis-tribution, and installation of bent metal coves,acrylic louvers, and metal wall moldings at theconstruction site of the Department of Transporta-tion building located at Park Square, Boston, Mas-sachusetts.B. Background and Facts of the DisputeSince January 1981 Volpe has been the generalcontractor for the construction of the Departmentof Transportation building in Boston, Massachu-setts. Pursuant to a subcontract, Environmentalbegan in December 1982 the ceiling work, includ-ing installation of the bent metal coves and acryliclouvers. Environmental assigned the work to itsemployees represented by Local 33 pursuant to itscollective-bargaining agreement with Local 33.2 InJanuary 19833 Edward Marks, business representa-tive for Local 17, approached Volpe's superintend-ent, Gregory Williams, and claimed the work of in-stalling the bent metal coves, acrylic louvers, andmetal wall moldings.4On 25 January Local 17 filed a dispute with theBoston Local Board for the Adjustment of Juris-dictional Disputes for the Construction Industry(Boston Local Board). That Local Board met on 1February to hear the dispute. Local 33 GeneralBusiness Agent Andris Silins made an appearanceand urged the Local Board not to hear the disputeuntil the International presidents of the Unions in-volved met and attempted to resolve the dispute.52 As a member of AGC, Environmental became a party to theareawide collective-bargaining agreement between AGC and variousCarpenter Locals, including Local 33.:' All dates are in 1983 unless otherwise noted.4Neither Volpe nor Environmental has a collective-bargaining agree-ment with Local 17.' On I April 1978 the International presidents of the Sheet MetalWorkers Union and Carpenters Union entered into an agreement entitled"Installation and Erection of Metal Suspended Ceiling Systems" designat-ing certain specified work to be performed by each union and referringany jurisdictional dispute arising out of the agreement to the Internationalpresidents for settlement464 SHEET METAL WORKERS LOCAL 17 (AGC OF MASSACHUSETTS)The Local Board acceded to the request of Local33 and deferred hearing the case for 10 workingdays during which time the International presidentscould meet. However, the presidents were unableto resolve the dispute. Therefore, the Boston LocalBoard heard the dispute on 22 February, andawarded the work to Local 17.8Pursuant to the award, Marks again contactedWilliams and claimed the work. Marks renewed hisclaim in early March and threatened to take somejob action, including picketing, if Volpe did notforce Environmental to reassign the work to Local17. On 4, 7, and 8 March Local 17 picketed thejobsite with signs stating, "Volpe, Dimeo, O'Con-nell and Gutierrez Unfair to Sheet Metal WorkersLocal 17." Approximately 200 workers honoredthe picket line, causing a complete shutdown ofwork at the jobsite.C. Contentions of the PartiesEnvironmental, AGC, and Local 33 contend thatthe dispute is properly before the Board becausethere does not exist any method for the voluntarysettlement of the instant jurisdictional dispute towhich all necessary parties are bound and that En-vironmental's assignment of the disputed work wasproper in light of certain factors usually consideredby the Board in these matters. They also urge thatthe scope of the Board's award be broad enough toinclude future disputes on similar projects.Local 17 contends that the Board is without ju-risdiction to determine the merits of the disputeunder Section 10(k) of the Act because the partieshave agreed on a method for the voluntary adjust-ment of the dispute, for the reasons expressed morefully infra. Alternatively, in the event the dispute isproperly before the Board, Local 17 urges that theaward be limited to the project which is the sub-ject of the present dispute.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) the parties have not agreed onmethods for the voluntary adjustment of the dis-pute.As to (1), above, it is not disputed that Local 17threatened to picket and did in fact picket theproject site to protest Environmental's assignmentof the disputed work to employees represented byLocal 33 rather than Local 17. Accordingly, weI Local 33, Volpe, and Environmental made no appearance at the 22February hearing.find that reasonable cause exists to believe thatLocal 17 violated Section 8(b)(4)(D) of the Act.With respect to (2), above, Local 17 contendsthat two methods for the voluntary adjustment ofthe dispute exist, i.e., the Boston Local Board andthe 1978 Metal Suspended Ceiling Systems agree-ment. Specifically, Local 17 contends that bothVolpe and Environmental are bound by the deci-sion of the Boston Local Board by virtue of theirmembership in the AGC, which is a party to theBoston Local Board. Moreover, Thomas Head,president of Environmental, testified that Environ-mental was bound by the 1978 agreement betweenthe unions by virtue of its collective-bargainingagreement with Local 33.On the basis of the facts urged by Local 17 andthe entire record in this case, we can find no basison which to conclude that all of the necessary par-ties to the dispute have agreed on a method for thevoluntary adjustment of the present dispute.First, as to the Boston Local Board, we note thatarticle II, section 6 of the areawide collective-bar-gaining agreement between the Carpenters Unionand the AGC, to which both Volpe and Environ-mental are signatories, provides:In keeping with the voluntary nature of thenew "Plan for the Settlement of JurisdictionalDisputes in the Construction Industry" whichwent into effect June 1, 1975, the Associationssignatory hereto are recommending to theirMembers and to all Employers who sign thisAgreement that they execute individual volun-tary stipulations that they will be bound by thenew plan.Following this provision is a recommended individ-ual stipulation form to be filled out by the employ-er who agrees to be bound by the decisions andawards of the Boston Local Board.It is undisputed that neither Volpe nor Environ-mental ever executed such a stipulation. Underthese circumstances, we find that Volpe and Envi-ronmental are not bound by or obligated to abideby decisions of the Local Board. See Sheet MetalWorkers Local 17 (J. Slotnik Co.), 197 NLRB 1127,1129 (1972).7As to the 1978 agreement between the Unions,we note at the outset that Local 17 contends forthe first time in its posthearing brief that the 1978agreement is a voluntary method for resolution ofthe dispute. Previously, throughout the entire dis-I Local 33 and Environmental contend that Local 33 withdrew fromthe jurisdiction of the Boston Local Board in 1981, but Local 17 arguesthat the withdrawal was ineffective. We find it unnecessary to resolvethis issue in light of our finding that neither Volpe nor Environmental isbound by the decisions of the Boston Local Board.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpute Local 17 asserted both to the Boston LocalBoard and to Local 33 that the disputed work wasnot encompassed within the 1978 agreement despiteLocal 33's position that it was so encompassed. Inany case, the International representatives of theUnion, pursuant to direction of the Boston LocalBoard, did in fact meet to resolve this dispute butwere unable to do so. Thus, this agreement doesnot presently constitute an available means for thevoluntary resolution of the dispute. See Iron Work-ers Local 383 (J. P. Cullen Construction), 235NLRB 463, 465 (1978); Sheet Metal Workers Local418 (Young Plumbing), 224 NLRB 993, 996 (1976).Accordingly, we conclude that we may appropri-ately proceed to determine the dispute before us.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.1. Collective-bargaining agreementEnvironmental has a collective-bargaining agree-ment with Local 33 covering the disputed work.Environmental has no collective-bargaining agree-ment with Local 17. We find this factor favors theaward of the work to Local 33.As noted above, Local 17 and Local 33 are par-ties to the 1978 Metal Suspended Ceiling Systemsagreement, to which Environmental's presidentalso stated he was bound. Both Local 33 and Envi-ronmental contend that the disputed work is en-compassed within section 28 of the agreement andtherefore is the work of carpenters. Local 17 con-tends that the disputed work is not encompassedwithin the agreement. We find that the disputedwork is not clearly encompassed or excluded fromthe language of section 2. Therefore, this factorfavors neither Union.2. Environmental's assignment and pastpracticeEnvironmental has installed ceilings for approxi-mately 14 years and during this time has assignedthe disputed work to its employees represented byvarious Carpenters locals. We find that Environ-mental has consistently maintained a practice of as-signing the disputed work to employees represent-s Sec. 2 provides:(a) All "lay-in" and/or "drop-in" exposed grid suspended metal ceil-ing systems shall be installed in their entirety by members of theUnited Brotherhood of Carpenters and Joiners of America.(b) "Direct" hung or "wall" hung exposed grid metal ceiling systemsshall be installed in their entirety by members of the United Brother-hood of Carpenters and Joiners of America.ed by the Carpenters. This factor favors an assign-ment of the work to members of Local 33.3. Relative skills and efficiency and economyEnvironmental contends, and Local 17 does notcontest, that the skills necessary to perform the dis-puted work are basic skills of carpenters and thatthe tools necessary to perform the work are regulartools of carpenters. Further, because the disputedwork is only a small percentage of the total con-struction work performed by Environmental pursu-ant to its subcontract with Volpe, Environmentalengages in a considerable amount of interchange ofits carpenters between the disputed work and itsother work not in dispute. Assignment of the dis-puted work to Local 17 would result in two sepa-rate crews, both of which would work only spo-radically, resulting in less productivity and highercost to Environmental. Accordingly, we find thatconsiderations of economy and efficiency supportEnvironmental's assignment of the disputed workto employees represented by the Carpenters.AwardsAs noted above, the Boston Local Board award-ed the disputed work to members of Local 17. Fur-ther, the Boston Local Board has awarded similarwork to sheet metal workers involving a Massa-chusetts General Hospital construction project.However, this award is presently on appeal by theCarpenters Union. Local 17 also introduced evi-dence of other awards made by the Boston LocalBoard to sheet metal workers rather than carpen-ters, but it is unclear whether the work involved inthose awards was similar to the disputed work. Al-though this factor tends to favor an assignment ofthe disputed work to employees represented byLocal 17, it does not outweigh the factors, set forthabove, which favor employees represented byLocal 33.ConclusionsUpon the entire record in this case, we concludethat Environmental's employees who are represent-ed by Local 33 are entitled to perform the work indispute. This award is supported by Environmen-tal's collective-bargaining agreement with Local33, its past practice of assigning such work to em-ployees represented by the Carpenters, and the rel-ative efficiency and economy of such an assign-ment. In making this determination, we are award-ing the work in question to employees who arerepresented by Local 33, but not to that Union orits members. The present determination is limited466 SHEET METAL WORKERS LOCAL 17 (AGC OF MASSACHUSETTS)to the particular controversy which gave rise tothis proceeding.9DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute:1. Employees of Environmental Interiors, Inc.,represented by Carpenters Union Local 33, a/wUnited Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, are entitled to perform thehandling, distribution, and installation of bent metalcoves, acrylic louvers, and metal wall moldings at9 In the absence of any evidence that Local 17 threatened either Volpeor Environmental with any job action on future sites if its members werenot assigned the disputed work, and in view of the testimony of EdwardMarks, Local 17's business representative, that he did not intend toengage in any picketing on future sites regarding the assignment of thedisputed work, we find a broad order is unwarranted.the construction site of the Department of Trans-portation building located at Park Square, Boston,Massachusetts.2. Sheet Metal Workers Local 17, a/w SheetMetal Workers International Association, is not en-titled by means proscribed by Section 8(b)(4)(D) ofthe Act to force Environmental Interiors, Inc., toassign the disputed work to employees representedby it.3. Within 10 days from this date, Sheet MetalWorkers Local 17, a/w Sheet Metal WorkersInternational Association, shall notify the RegionalDirector for Region 1 in writing whether it will re-frain from forcing the Employer, by means pro-scribed by Section 8(bX4XD), to assign the disput-ed work in a manner inconsistent with this determi-nation.467